It having been reported to the Court that James M. McCullough of Chevy Chase, State of Maryland, has been disbarred from the practice of law by the United States Court of Appeals for the District of Columbia Circuit, duly entered on the 11th day of May, 1967, and this Court by order of June 5, 1967, having suspended the said James M. McCullough from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return to the rule has expired;
It Is Ordered that the said James M. McCullough be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.